By the Court:
On a trial before the mayor of the village of St. Mary’s the plaintiff in error was found guilty of violating an ordinance of the village and adjudged to pay a fine of fifty dollars and the costs of prosecution. On successive petitions in error this judgment was affirmed by the court of common pleas and the circuit court. A reversal of those judgments is sought here.
No ground for such reversal is assigned except that the ordinance under which the plaintiff in error was convicted is invalid for want of power in the village council to pass. it. The substantial portion of the ordinance is as follows:
Section 1. Be it ordained by the Village Council of the Village of St. Marys, Ohio, that it shall be unlawful to store or keep in larger quantities than five quarts in any one place, any dynamite nitro-glyeerine, or other like explosives within the corporate limits of the Village of St. Marys, Ohio, or to carry, convey or transport the said ex*198plosives, or any of them, over, along or through any streets, alleys, ways oV public grounds of said village in larger quantities than five quarts in any one vehicle or conveyance.
Held: 1. The ordinance is within the power conferred upon cities and villages by sub-division . three of section sixteen hundred and ninety-two of the Revised Statutes “to prevent injury or annoyance from anything dangerous,, offensive or unwholesome, and to cause any nuisance to be abated” and sub-division fourteen of the same section “to regulate the transportation and keeping of gunpowder and other explosive and dangerous combustibles, and to provide or license magazines for the same.” White v. Kent, 11 Ohio St. 550.
2. Nor are the provisions of such ordinance inconsistent with those of sections 6953, 8853-4-5-6-7-8, of the Revised Statutes relating to the manufacture, transportation and storage of dynamite.

Judgment of the cwcuit court affirmed.